DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 06/29/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-3 and 6-12 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US 2017/0341350 A1) in view of Pip (US 2011/0189495 A1), Fujitani et al. (JPH10298326A) and Dow (MDPE DPDA-3170 NT 7, 2014). It is noted that the disclosures of Fujitani et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-3 and 6-11, Matsubara et al. disclose a sealant film comprising a sealing layer A, a resin layer B and a resin layer C, in that order (see Abstract and paragraph 0048). The sealing layer A, the resin layer B and resin layer C each comprises a polyolefin (see Abstract, paragraphs 0013, 0046). The sealant film is laminated on a substrate to prepare a laminate that can be used as a packaging material (see Abstract and paragraphs 0060, 0075). Accordingly, Matsubara et al. disclose a packaging material comprising the sealant film.
The sealing layer A comprises the polyolefin resin (a1) as a main component (content of 90 wt% or more), wherein the polyolefin resin can be ethylene vinyl acetate copolymer (see paragraphs 0023, 0015). The thickness of the sealing layer A can be 50 microns or less (see paragraph 0050). The sealing layer A can be a sealing layer including a plurality of laminated layers each containing the polyolefin resin (a1) (see paragraph 0014). Accordingly, the sealing layer A comprises a laminate of first sealing layer comprising ethylene vinyl acetate copolymer and second sealing layer comprising ethylene vinyl acetate copolymer. The first sealing layer reads having a thickness of 50 microns or less on presently claimed heat seal layer (A) as a surface layer. The second sealing layer having a thickness of 50 microns or less reads on a middle layer C2. 
The resin layer B comprises polyolefin resin (b2) as a main component (content of 60 to 90 wt%), wherein the polyolefin resin can be polyethylene such as propylene-ethylene copolymer (see paragraphs 0036, 0035). The thickness of the resin layer B is 50 microns or less (see paragraph 0051). The resin layer B reads on a middle layer C1. 
The resin layer C comprises polyolefin resin as main component (content of 50 wt% or more), wherein the polyolefin resin can be medium density polyethylene (MLDPE) (see paragraphs 0047, 0046). The resin layer C has a thickness of 150 microns or less (see paragraph 0052). The resin layer C reads on a base material layer B.
Accordingly, Matsubara et al. disclose the sealant film comprising heat seal layer A (first sealing layer), middle layer C2 (second sealing layer), middle layer C1 (resin layer B) and base material layer B (resin layer C) in that order. That is, heat seal layer A is laminated to base material layer B.  Based on thicknesses of sealing layer A (heat seal layer), second sealing layer (C2) and first sealing layer (C2), the thickness of sealable resin layer is 150 microns or less.
Matsubara et al. do not disclose heat seal layer A (first sealing layer) having 1 % secant modulus as presently claimed. Matsubara et al. do not disclose middle layer C2 (second sealing layer) having 1 % secant modulus as presently claimed. Matsubara et al. do not disclose middle layer C1 (resin layer B) having 1 % secant modulus as presently claimed. Matsubara et al. do not disclose base material layer B (resin layer C) having 1 % secant modulus as presently claimed. Matsubara et al. do not disclose the sealable resin layer as a whole having 1% secant modulus as presently claimed.
Pip discloses ethylene ester copolymer that have 1 % secant modulus of 30 to 70 MPa in TD and MD (see paragraph 0018). The ethylene ester copolymer can be ethylene vinyl acetate copolymer that provides clarity, flexibility, toughness and solvent solubility (see paragraph 0014). The ethylene vinyl acetate can comprise 2 to 50 wt% of vinyl acetate, wherein increasing vinyl acetate increases clarity, flexibility, toughness and solvent solubility (see paragraph 0014). A specific example of ethylene vinyl acetate includes Escorene Ultra FL00018 that have vinyl acetate content of 18 wt% (see paragraph 0085). The ethylene vinyl acetate copolymer comprising 2 to 50 wt% of vinyl acetate, more specifically 18 wt% vinyl acetate and having modulus of 30 to 70 MPa disclosed Pip is identical that utilized in the present invention for heat seal layer and middle layer C2 (see paragraphs 0014 and 0029 of published application) 
In light of motivation for using ethylene vinyl acetate copolymer disclosed by Pip as described above, it therefore would have been obvious to one of ordinary skill in the art to use ethylene vinyl acetate copolymer of Pip as the ethylene vinyl acetate copolymer (polyolefin (a1)) in both the first sealing layer (heat seal layer A) and the second sealing layer (middle layer C2) in Matsubara et al. in order to improve clarity, flexibility, toughness and solvent solubility, and thereby arrive at the claimed invention.
Alternatively, as taught by Pip, it would have been obvious to one of ordinary skill in the art to vary amount of vinyl acetate in ethylene vinyl acetate copolymer of first sealing layer (heat seal layer A) and second sealing layer (middle layer C2) in Matsubara et al. in order to obtain desired clarity, flexibility, toughness, solvent solubility as well as 1 % secant modulus (i.e. toughness), and thereby arrive at the claimed invention.
Matsubara et al. in view of Pip do not disclose middle layer C1 (resin layer B) having 1 % secant modulus as presently claimed. Matsubara et al. in view of Pip do not disclose base material layer B (resin layer C) having 1 % secant modulus as presently claimed. Matsubara et al. in view of Pip do not disclose the sealable resin layer as a whole having 1% secant modulus as presently claimed.
Fujitani et al. disclose an ultra-low density ethylene--olefin copolymer having a density of 0.860 to 0.915 g/cm3 and 1% secant modulus of less than or equal to 120 MPa (see Abstract and paragraph 0024). An example of -olefin include polypropylene (see paragraph 0023). The density and 1 % secant modulus provide tear resistance, penetration resistance, heat resistance and flexibility (see paragraph 0024). The ethylene--olefin copolymer having an ultra-low density ethylene--olefin copolymer having a density of 0.860 to 0.915 g/cm3 and 1% secant modulus of less than or equal to 120 MPa of Fujitani et al. is identical to that utilized in the present invention for the middle layer C1 (see paragraph 0026 of published application).
In light of motivation for using ethylene--olefin copolymer disclosed by Fujitani et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use ethylene--olefin copolymer of Fujitani et al. as the polyethylene in the resin layer B (middle layer C1) of Matsubara et al. in view of Pip in order to provide tear resistance, penetration resistance, heat resistance and flexibility, and thereby arrive at the claimed invention.
Matsubara et al. in view of Pip and Fujitani et al. do not disclose base material layer B (resin layer C) having 1 % secant modulus as presently claimed. Matsubara et al. in view of Pip and Fujitani et al. do not disclose the sealable resin layer as a whole having 1% secant modulus as presently claimed.
Dow disclose medium density polyethylene resin DPDA-3170 NT 7 (see Overview). DPDA-3170 NT 7 has excellent impact strength, stress crack resistance and processability (see Overview). DPDA-3170 NT 7 has density of 0.935 g/cm3 and 1 % secant of 87500 psi or 603 MPa (see Mechanical). DPDA-3170 NT 7 having density of 0.935 g/cm3 and 1 % secant of 87500 psi or 603 MPa is identical to that utilized in present invention for the base material layer (see paragraph 0038 of published application).
In light of motivation for using medium density polyethylene resin DPDA-3170 NT 7 disclosed by Dow as described above, it therefore would have been obvious to one of ordinary skill in the art to use medium density polyethylene resin DPDA-3170 NT 7 of Dow as the medium density polyethylene in the resin layer C (base material layer) of Matsubara et al. in view of Pip and Fujitani et al. in order to provide excellent impact strength, stress crack resistance and processability, and thereby arrive at the claimed invention.
Accordingly, Matsubara et al. in view of Pip, Fujitani et al. and Dow discloses the sealant film comprising heat seal layer A (first sealing layer), middle layer C2 (second sealing layer), middle layer C1 (resin layer B) and base material layer B (resin layer C). The heat seal layer A, middle layer C2 and middle layer C1 read on sealable resin layer. Given that the sealable resin layer (layer A, layer C2 and layer C1) of Matsubara et al. in view of Pip, Fujitani et al. and Dow is identical to that utilized in the present invention (see Table 1 of published application), the sealable resin layer as a whole has a 1 % Secant modulus and thickness (thickness of layer A, layer C2 and layer C1 together) as presently claimed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US 2017/0341350 A1) in view of Pip (US 2011/0189495 A1), Fujitani et al. (JPH10298326A) and Dow (MDPE DPDA-3170 NT 7, 2014) as applied to claim 11 above, further in view of Knauf et al. (US 2018/0020703 A1).

Regarding claim 12, Matsubara et al. in view of Pip, Fujitani et al. and Dow disclose the packaging material as set forth above. Further, Matsubara et al. disclose the packaging material includes packing bags for foods (see paragraph 0075).
Matsubara et al. in view of Pip, Fujitani et al. and Dow do not disclose the packaging material is applied to high-pressure treatment. 
Knauf et al. disclose a high-pressure treatment is used in food industry, wherein the high-pressure treatment is applied to packaged product comprising food in order to remove microorganisms present in and on the food while largely preserving vitamins, flavorings or nutrients (see paragraph 0004).
In light of motivation for using high-pressure treatment applied to packaged product comprising food disclosed by Knauf et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use packaging material of Matsubara et al. in view of Pip, Fujitani et al. applied to high-pressure treatment in order to remove microorganisms present in and on the food while largely preserving vitamins, flavorings or nutrients, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive because of following reasons.

Applicants argue that specifically, it is worth noting that in Fujitani, the ultra-low density ethylene-a-olefin copolymer (component B) is a copolymer of ethylene and a-olefin, wherein the a-olefin used is propene, butene-1, hexene-1,4-methylpentene, octene-1, decene-1, dodecene-1, etc. (Paragraphs [0023] and [0024] of Fujitani). Thus, it is clear that all the structural units of component B is straight-chain in Fujitani. On the other hand, the resin layer (B) of Matsubara includes cyclic polyolefin resin (b1) and polyolefin resin (b2), wherein a content of the cyclic polyolefin resin (b1) is 10% to 40% by mass (paragraphs [0027] and [0036] and claim 1 of Matsubara). That is, the cyclic polyolefin resin (b1) is an essential component of the resin layer (B) in Matsubara. Thus, the straight-chain component B in Fujitani is obviously different from the resin layer (B) in Matsubara, and it is unreasonable to consider the 1% secant modulus of the straight-chain component B in Fujitani as the 1% secant modulus of the resin layer (B) in Matsubara.
However, Matsubara disclose resin layer (B) in one or more embodiments may have a cyclic olefin content of 10 to 40 wt% (see paragraph 0036). That is, it is not required that the amount of cyclic olefin is 10 to 40 wt%. Further, Matsubara disclose polyolefin (b2) as the major component. Given that Matsubara discloses polyolefin as a major component and given that Fujitani et al. disclose polypropylene (polyolefin) having a density of 0.860 to 0.915 g/cm3 and 1% secant modulus of less than or equal to 120 MPa, the resin layer B (middle layer C1) of Matsubara in view of Fujitani will have 1 % secant modulus overlapping with 1 % secant modulus of less than or equal to 120 MPa, absent evidence to the contrary.

Applicants argue that moreover, neither Dow nor Knauf discloses the middle layer (C1) having a 1% secant modulus of 50 MPa to 150 MPa.s of the present application.
However, note that while Dow and Knauf do not disclose all the features of the present claimed invention, Dow and Knauf is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely medium density polyethylene by Dow and high-pressure treatment by Kanuf, and in combination with the primary reference, discloses the presently claimed invention. 

Applicants argue that as mentioned in paragraph [0005] of the present application, easy-peel films having easy-openability are used in packaging materials for, for example, medical equipment and foods, and in these applications, usually, sterilization is performed on the contents. In an existing sterilization step, sterilization at a high temperature is widely used, but recently, high pressure treatment in which sterilization is performed at a high pressure of 200 MPa or more has been used due to its capability of preventing or reducing the deterioration of the contents and enabling energy saving. Thus, it has been desired that easy-peel films having easy-openability have not only good openability but also enhanced pressure resistance that prevents the occurrence of opening or burst even under high-pressure treatment. Thus, based on the teaching of Matsubara, one of ordinary skill in the art will use propylene resin but not ethylene resin for the middle layer (C1) when developing high-pressure sterilized packaging materials, and there is no motivation to combine Matsubara with the ultra-low density ethylene-a-olefin copolymer (i.e. ethylene resin) disclosed in Fujitani.
However, Matsubara discloses polyethylene and polypropylene may be used (see paragraph 0035). That is, polypropylene is not required. Further, while Matsubura disclose polypropylene is used in high-pressure treatment, applicants have provided no evidence (i.e. data) to show that polyethylene of Matsubura is not capable of high-pressure treatment. Additionally, there is nothing in the claims that requires high-pressure sterilized packaging materials.

In light of amendments 112(b) rejections and 112(d) rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787